       Case 1:20-cv-01321-CRC Document 6-4 Filed 05/18/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                               CASE NO. _______________



D.A.M. et al,

                     Petitioners,

v.

WILLIAM BARR, Attorney General
of the United States of America; and
CHAD WOLF, Acting Secretary,
Department of Homeland Security,

                     Respondents.




                      DECLARATION OF BRIDGET CAMBRIA
 Case 1:20-cv-01321-CRC Document 6-4 Filed 05/18/20 Page 2 of 4




                  DECLARATION OF BRIDGET CAMBRIA, ESQ.


I, Bridget Cambria, declare and say as follows:


1. My name is Bridget Cambria, Esq. and I am an attorney licensed to practice in the State of
   Pennsylvania since May of 2007. This declaration describes my experiences and
   observations working with clients detained in an ICE family residential center, including
   detention practices and conditions and, in particular, issues concerning the detention of
   parents and children in the Berks Family Residential Center during the COVID-19
   pandemic, their concerns about contracting a life-threatening illness in detention and the
   conditions of detention which threaten the lives of the families in immigration family
   detention in Pennsylvania.

2. For more than 12 years, I have exclusively practiced immigration law, working with
   children, families and adults, both in the detained and non-detained settings. In my
   practice, I have represented immigrants, children and families before Immigration Courts
   nationwide, the Board of Immigration Appeals, Federal District Courts and the Third
   Circuit Court of Appeals. I am a graduate of the Roger Williams School of Law, where
   my studies focused on immigration and public interest law. Prior to law school, on or
   about 2002, I was employed by the County of Berks as a staff member at the Berks
   County Residential Center (hereinafter "BCRC.)

3. Currently, I am an attorney with, and the Executive Director of, Aldea – The People’s
   Justice Center (“Aldea”), a non-profit located in Reading, Pennsylvania in the County of
   Berks. Our organization, Aldea, offers universal representation to families detained at the
   Berks County Residential Center in Leesport, Pennsylvania. In the last five years, we have
   represented more than one thousand parents and children who have been detained in
   family detention in the BCRC.

4. In the course of employment, I have regular occasion to observe, and therefore am
   familiar with, the policies and practices of United States Immigration and Customs
   Enforcement (“ICE”) toward the detention, release, removal and treatment of children and
   parents in family detention generally and the Berks County Residential Center.

5. The Berks County Residential Center (“BCRC”) is a family detention facility in
   Leesport, Pennsylvania housing immigrant families. Primarily, the families who are
   brought to the detention center are seeking asylum in the United States. Each family
   currently detained has a close family member living in the United States who is
   willing to receive each family member, today.

6. As of this writing, Aldea represents every family who remains in the BCRC during
   COVID-19, consisting of five asylum seeking immigrant families. Four of those
   families are subject to imminent removal which places their lives at risk for COVID-
   19 and are Plaintiffs in the instant matter. These families were proposed plaintiffs in
   the action M.M.V. et a. v. Barr et al., Case No. 19-cv-2773 (D.D.C.) (Judge Amy Berman
   Jackson). They are petitioners in the Petition for Writ of Habeas Corpus seeking a
 Case 1:20-cv-01321-CRC Document 6-4 Filed 05/18/20 Page 3 of 4




   stay of deportation in the COVID-19 pandemic. The remaining family is presently
   subject to a stay of removal issued by the San Antonio Immigration Court.

7. Currently in the BCRC are a family from Ecuador with a five-year-old daughter, a
   Mexican family with a one-year-old daughter, a Haitian family with a one-year-old
   daughter, a Haitian family with an 11-year-old daughter and a three-year-old
   daughter, a Haitian family with a two-year-old daughter, and a Haitian family with a
   seven-year-old son.

8. Each of the detained families fear return to their countries of origin. Additionally,
   each of the families have expressed a fear of contracting COVID-19. If removed, each
   family will be subjected to conditions which will increase their likelihood of
   contracting COVID-19 themselves and putting their immediate life at risk both in
   transit and upon removal to countries with insufficient healthcare services.

9. Further, their removal may contribute to the spread of COVID-19 to countries
   outside the United States whom are unable to provide proper medical and social
   services. Their removal from the United States will make them targets of community
   and governmental actors given the prevalence of COVID-19 in the United States.

10. A deportation from the BCRC requires the use of public transportation and transfer
    between vehicle travel, air travel, possibly hotels, and comingling with other
    detainees from other detention centers including both adults and children.

11. Families are removed from the BCRC without notice to the clients or counsel. They
    are transported by ground and air transportation with ICE officers assigned to
    transportation. Previously families were transported to an airport in New York for
    removal, however, more recently our families are transferred from Pennsylvania to
    the southern United States for arranged removal flights. Each of these points, families
    are intermixed with other detainees and other government employees and
    contractors in the process of removal. ICE officers accompany parents and children
    throughout the transfer process up until the removal flight.

12. Families often have layovers with commercial airlines and stops in route to the
    removal flight. Often, the travel takes more than one full day. Often, we are advised
    that the final removal flight occurs in Texas or Louisiana.

13. For those families who are from Mexico, they are normally brought to a border
    crossing point via ground transportation after their travel within the United States.
    During ground transportation families are transported by ICE officials and are
    intermixed with other detainees.

14. For countries where air travel is required, deportation flights are normally by ICE Air
    or other contracted services with many detainees from different detention facilities
    comingled on these flights. We have also heard of deportations being executed by
    commercial airline, but that is not the norm.
           Case 1:20-cv-01321-CRC Document 6-4 Filed 05/18/20 Page 4 of 4




         15. Flights of detainees from the United States to other countries have been made with
             COVID-19 infected individuals intermixed with other detainees. 1

         16. The families detained at the BCRC are from Ecuador, Haiti and Mexico.

         17. As of this date Mexico has 49,219 COVID-19 cases and 5,177 deaths due to COVID-
             19. Out of the cases with an outcome, 13 percent of cases have resulted in death. See
             https://www.worldometers.info/coronavirus/country/mexico/.

         18. As of this date Ecuador has 33,182 COVID-19 cases and 2,736 deaths due to COVID-
             19. https://www.worldometers.info/coronavirus/country/ecuador/.

         19. As of this date Haiti has documented 456 COVID-19 Cases and 20 deaths.
             https://www.worldometers.info/coronavirus/country/haiti/.

         20. The families continue to express their fear of contracting COVID-19 as a result of the
             detention and removal process. They fear for themselves as parents and the lasting
             effects that such an infection might have on their very young children. The majority
             are infants.

         21. This morning, on information and belief, one Mexican family from Berks, a mother,
             father and 1 year old child were removed from the Berks facility. We are concerned they
             are being removed to Mexico unsafely and are at risk of harm if deported.

I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct pursuant to 28 U.S.C. ¶ 1746.


Executed this 18th day of May, 2020 in Reading, Pennsylvania.




Bridget Cambria, Esq.


 1
  See “Mexico: 14 migrants get COVID-19 after US deports man with virus. Al Jazeera. April 20, 2020.
 https://www.aljazeera.com/news/2020/04/mexico-14-migrants-covid-19-deports-man-virus-200420201837633.html;
 “Exporting coronavirus? Infections among U.S. deportees reach Haiti, Mexico.” Reuters. April 20, 2020.
 https://www.reuters.com/article/us-health-coronavirus-usa-deportees/exporting-coronavirus-infections-among-u-s-
 deportees-reach-haiti-mexico-idUSKBN22305K; “’Exporting the virus’: Migrants deported by U.S. make up 20% of
 Guatemala’s coronavirus cases. CBS News. April 27, 2020. https://www.cbsnews.com/news/deported-migrants-
 guatemala-coronavirus-cases/
